         Case 1:21-cv-00052-3JP Document 345              Filed 07/20/21     Page 1 of 6




                  UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, CHIEF JUDGE; CLAIRE R. KELLY,
JENNIFER CHOE-GROVES, JUDGES
_________________________________________
                                          :
                                          :
IN RE SECTION 301 CASES                   : Court No. 21-00052-3JP
                                          :
__________________________________________:

       DEFENDANTS’ PROPOSED MODIFICATIONS TO THE PRELIMINARY
                 INJUNCTION ENTERED ON JULY 6, 2021

       Defendants respectfully submit proposed modifications as detailed below. These

modifications are being proposed under protest, as we oppose any preliminary injunction or

temporary restraining order (TRO) and reserve our rights to appeal the Court’s July 6, 2021

Order (Order). Notwithstanding our objections, we are endeavoring to comply with the Order.

All of our proposed modifications reflect suggestions that will allow the Government to more

efficiently implement the Order without compromising any party’s interests, or the Court’s

directions.1

       We first request extending the TRO period, such that it ends 30 days after the launch of

the repository. We propose this modification to ensure that requests to suspend liquidation are

made at least 30 days prior to the scheduled liquidation of entries covered by importers’ requests,

because CBP requires a minimum of 30 days to suspend the liquidation of entries that are

otherwise scheduled to liquidate. Enlarging the TRO period by 30 days from the launch of the



1
  This submission addresses certain proposals made in Plaintiffs’ Proposed Modifications to the
Preliminary Injunction Entered on July 6, 2021 (Plaintiffs’ Proposed Orders), filed earlier today.
See ECF No. 343. This submission, however, should not be considered a complete response to
Plaintiffs’ Proposed Orders, and a lack of response to any specific proposal should not be
interpreted as agreeing to that proposal. We are still conferring internally with respect to
Plaintiffs’ Proposed Orders and can submit a formal response at a later date, should the Court so
require.
         Case 1:21-cv-00052-3JP Document 345                Filed 07/20/21      Page 2 of 6




repository ensures that Subject Entries that are scheduled to liquidate less than 30 days from the

date on which the repository is established will be covered by the TRO period.

       In addition, we propose language that replaces the requirement for CBP to “promptly

return[] to unliquidated status” any Subject Entries that liquidate during the TRO period.

Specifically, we propose the following language: “in light of U.S. Customs and Border

Protection’s inability to identify the Subject Entries to be restrained from liquidation during the

temporary restraint period, as well as its inability to promptly return to unliquidated status all

Subject Entries that liquidate during this period, any Subject Entries that liquidate during the

temporary restraint period in contravention of the Court’s order shall be reliquidated at the

conclusion of litigation, including all appeals, with a refund of any duties, if and to the extent

such duties are found to have been unlawfully collected, and if the appellate court does not

vacate any final remedial order by this Court to reliquidate entries.”

       This language reflects the difficulty CBP would face complying with the Order as

currently drafted. First, CBP cannot identify all Subject Entries (as defined in the Order) that

would be covered by the TRO, as it does not have importer of record numbers, which would be

required (among other things) to identify Subject Entries, nor does CBP have an expedient way

to compile this necessary information. Second, CBP only has the functionality to return

liquidated entries to unliquidated status one entry at a time, and very few CBP personnel are

knowledgeable and trained to utilize this very limited and extraordinary functionality, which is

not provided for in any of CBP’s statutory or regulatory authorities. This process is manual,

labor-intensive, and it can only be performed by a very limited number of personnel. Thus, even

if these individuals devoted their entire time to complying with this portion of the Order, it could

not be completed “promptly,” or at any time in the foreseeable future, given the volume of




                                                  2
         Case 1:21-cv-00052-3JP Document 345                Filed 07/20/21      Page 3 of 6




entries that would need to be returned to unliquidated status. Our proposed language thus

involves the reliquidation of entries that liquidate during the TRO period, for reasons beyond the

Government’s control, rather than the return of entries to unliquidated status. Ordering the

reliquidation of entries that liquidate — either inadvertently or for reasons beyond the

Government’s control — in violation of the TRO, preserves the integrity of the Order, as the

Government would otherwise not be able to comply with the TRO.

       As a point of clarification, the proposed change whereby entries that liquidate in violation

of the TRO may be reliquidated at the conclusion of the litigation, if plaintiffs prevail on the

merits, rather than returned to unliquidated status as originally ordered by the Court, is critical to

our proposed enlargement of the TRO period. If the Court were to extend the TRO period,

without also relieving CBP of the obligation to return any Subject Entries that liquidate during

this period to unliquidated status, it would only compound the burden on CBP and/or result in

additional violations of the Order that CBP is simply unable to remedy. Indeed, if the TRO

period were extended and CBP had to manually return all of the Subject Entries that liquidate

during this extended period to unliquidated status, CBP would have an even greater burden than

exists under the Order as currently drafted. Thus, if both proposals are not granted in

conjunction with one another (specifically, (1) enlarging the TRO period and (2) requiring CBP

to reliquidate in accordance with the Court’s ultimate decision at the conclusion of litigation,

following all appeals, any Subject Entries that liquidate during the TRO period, rather than

returning them to unliquidated status), then we oppose any further extension of the TRO period.

In any case, we oppose plaintiffs’ proposal to extend the TRO period to 90 days. While a short

enlargement is necessary to preserve the integrity of the Court’s order, as we explain above, any

extension beyond this period is not necessary.




                                                  3
         Case 1:21-cv-00052-3JP Document 345                Filed 07/20/21     Page 4 of 6




       We also do not agree to plaintiffs’ proposal to provide either the Harmonized Tariff

Schedule of the United States Chapter 99 tariff numbers under which plaintiffs import the

Subject Entries that are subject to List 3 and/or List 4A Section 301 tariffs, or the specific entry

numbers for which liquidation is to be enjoined. As explained at our last status conference, we

intend to file instructions for submitting to the repository requests for the suspension of

liquidation of Subject Entries, which will specify the exact parameters and procedures that

plaintiffs must follow to identify and request the suspension of liquidation of their Subject

Entries pursuant to the Order. The parameters will align with the information specified in the

Order to be provided by the plaintiffs to CBP. These parameters will also assist CBP in making

mass updates to a large volume of entries, potentially for thousands of importers. Allowing

importers to instead pick and choose the information that they submit will lead to more delays,

technical difficulties, and possibly the outright rejection of submissions by CBP’s partially-

automated system.

       With all of this mind, we recognize that even once the registry is launched, errors may

still occur, given the volume of requests that CBP may receive, and the myriad technical issues

involved. Therefore, we propose the following language: “that for any Subject Entry

inadvertently liquidated after the temporary restraint period, for which U.S. Customs and Border

Protection receives a proper and timely request to suspend liquidation under this Order that fully

complies with the requirements of the Subject Entry repository to be established under this Order

by defendants and approved by the Court, such Subject Entry shall be reliquidated at the

conclusion of litigation, including all appeals, with a refund of any duties, if and to the extent

such duties are found to have been unlawfully collected, and if the appellate court does not

vacate any final remedial order by this Court to reliquidate entries.” Once again, this language is




                                                  4
        Case 1:21-cv-00052-3JP Document 345                Filed 07/20/21     Page 5 of 6




necessary to preserve the integrity of the Court’s order, for the same reasons explained above

regarding compliance with the TRO.

       Finally, defendants are making ongoing efforts to consider ways that the Order may be

implemented more efficiently, without compromising any party’s interests, or the Court’s

directions. Given these efforts to make the Order more workable, we will advise the Court if

additional modifications are warranted.

                                                 Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    /s/ Jeanne E. Davidson
                                                    JEANNE E. DAVIDSON
                                                    Director

                                                    /s/ L. Misha Preheim
                                                    L. MISHA PREHEIM
                                                    Assistant Director

 OF COUNSEL:                                        /s/ Justin R. Miller
                                                    JUSTIN R. MILLER
 MEGAN GRIMBALL                                     Attorney-In-Charge,
 Associate General Counsel                          International Trade Field Office
 PHILIP BUTLER
 Associate General Counsel                          /s/ Jamie L. Shookman
 EDWARD MARCUS                                      Trial Attorney
 Assistant General Counsel                          Commercial Litigation Branch
 Office of General Counsel                          Civil Division
 Office of the U.S. Trade Representative            Department of Justice
 600 17th Street N.W.                               26 Federal Plaza, Room 346
 Washington, D.C. 20508                             New York, NY 10278
                                                    Tel: 212-264-2107
 PAULA SMITH                                        Fax: 212-264-1916
 Assistant Chief Counsel
 EDWARD MAURER                                      SOSUN BAE
 Deputy Assistant Chief Counsel                     Senior Trial Counsel
 VALERIE SORENSEN-CLARK                             ANN C. MOTTO
 Attorney                                           Trial Attorney
 Office of the Assistant Chief Counsel              Commercial Litigation Branch
 International Trade Litigation                     Civil Division




                                                5
       Case 1:21-cv-00052-3JP Document 345      Filed 07/20/21      Page 6 of 6




U.S. Customs and Border Protection       Department of Justice
26 Federal Plaza, Room 258               P.O. Box 480
New York, NY 10278                       Ben Franklin Station
                                         Washington, D.C. 20044


July 20, 2021                            Attorneys for Defendants




                                     6
